DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s argument and response to election/restriction filed 06/03/2022.  Claims 1-9 are currently pending in this application, wherein claims 3-8 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/03/2022 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.
Applicant's election with traverse of claims 1-2 and 9 in the reply filed on 06/03/2022 is acknowledged.  The traversal is on the ground(s) that species I and II, corresponding to claims 1-2 and 9, and 3-4, respectively, do not require mutual exclusivity.  This is not found persuasive because the corresponding “trigger signal” is mutually exclusive.  Claim 1 recites that the trigger signal is transmitted “when an accelerometer movement is sensed after a period of no accelerometer movement for at least the time measurement increment”.  Therefore, claim 1 requires the steps of both a period of no accelerometer movement for at least the time measurement increment, and then detecting an accelerometer movement in order to transmit the trigger signal.  Conversely, claim 3 recites that the trigger signal is transmitted “when the accelerometer senses a cessation of movement for the time measurement increment”.  Thus, the trigger signal of claim 3 is transmitted in response to a sensed cessation, i.e. lack, of movement.  In response to the Applicant’s argument that under certain conditions and in certain embodiments, the Bluetooth beacon may conceivably transmit a trigger signal after a period of no accelerometer movement is sensed, and then again when the accelerometer senses a cessation of movement, species I and II are thus argued to be “subcombinations usable together”.  Both claims 1 and 3 are not obvious variants of each other, and each are separately usable.  Claim 1 transmits the trigger signal based on detected movement whereas claim 3 transmits the trigger signal based on a cessation (or lack of) movement.  The method of claim 1 will only transmit the trigger signal if it detects accelerometer movement, and the method of claim 3 will only transmit the trigger signal if the accelerometer senses the cessation of movement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (U.S. 2015/0156567 A1).

Claim 1, Oliver teaches:
A method of generating a time interval based conditional reminder () comprising: 
mounting a Bluetooth beacon on a movable element (Oliver, Paragraph [0007], A detection device 110 can operate via Bluetooth Low Energy, and is functionally equivalent to a Bluetooth beacon.  The detection device 110 can be attached to an umbrella, sunscreen, bags, and bikes, for example, which are movable elements.  It is noted that an Entity Detection Device 110 may be attached to a door, which is a movable element (see Oliver, Paragraphs [0240-0241]).), the Bluetooth beacon comprising an accelerometer (Oliver, Paragraph [0007], A detected event includes movement or opening indicated by an accelerometer 118.) and a time measurement capability (Oliver, Paragraph [0300], The entity detection device 110 and the mobile computing device 102 synchronize clocks and/or timers.); 
installing a software application on a mobile device (Oliver, Paragraph [0048], An example Mobile Computing Device 102 includes an iOS operating system running software that is capable of detecting signals sent by the entity detection device.  The mobile computing device 102 consists of software 104 (see Oliver, Paragraph [0058]).) including a Bluetooth receiver (Oliver, Paragraph [0058], The radio antenna is able to communicate via Bluetooth and therefore is functionally equivalent to a Bluetooth receiver.) and at least one of a display (Oliver, Paragraph [0058], The mobile computing device 102 includes a display 105.) and a sound generating means (Oliver, Paragraph [0212], A siren, or audio alarm may be generated on a mobile computing device.); 
transferring the time measurement increment from the mobile device to the Bluetooth beacon (Oliver, Paragraph [0079], The user may use the mobile computing device to transmit preferences to the entity detection device 110, including the times in which the entity detection device 110 is asleep or not.  For example, the system is capable of setting a “night interval” for an object, e.g. an umbrella 131, to not be monitored prior to 5 am (see Oliver, Paragraph [0069]).  The example “night interval” is functionally equivalent to a time measurement increment.); 
transmitting a trigger signal from the Bluetooth beacon when an accelerometer movement is sensed after a period of no accelerometer movement for at least the time measurement increment (Oliver, Paragraph [0048], The entity detection device 110 is initially in sleep mode, which represents a period of no accelerometer movement because the device is programmed to only listen and receive in sleep mode to conserve energy (see Oliver, Paragraph [0036]), and then detects movement and transmits the event.); 
receiving the trigger signal at the mobile device (Oliver, Paragraph [0048], The mobile computing device 102 listens for the events.); and 
presenting the reminder on the mobile device (Oliver, Paragraph [0011], The warnings or alerts are functionally equivalent to a reminder.).
Oliver does not explicitly teach:
Prompting a user to enter on the mobile device a time measurement increment.
However, it would have been obvious to one of ordinary skill in the art to utilize the mobile computing device 102 to enable the user to select/enter the preferences that are transmitted to the entity detection devices 110 (see Oliver, Paragraph [0079]).  The mobile computing device 102 includes a display 105 and a keyboard 106, and may be implemented as a smartphone, smartwatch, tablet, laptop computer, etc. (see Oliver, Paragraphs [0058] and [0060]).  Therefore, one of ordinary skill in the art would be motivated to utilize the mobile computing device 102 to enable entry of the user preferences via an input device, e.g. keyboard 106.

Claim 2, Oliver further teaches:
The method of claim 1, wherein the reminder is user-defined custom content comprising a text string, an audio file, a video file, or an audio-video file, or an alert (Oliver, Paragraph [0011], The warnings or alerts are functionally equivalent to a reminder.).

	Claim 9, Oliver does not explicitly teach:
The method of claim 1, further comprising: 
prompting a user to enter on the mobile device a second time measurement increment; and 
transmitting a trigger signal from the Bluetooth beacon when the accelerometer senses a cessation of movement for the second time measurement increment.
	However, it would have been obvious to one of ordinary skill in the art to repeat the steps of entering user preferences (see Oliver, Paragraph [0079]) for a duplicative effect.  In the example of Paragraph [0079], a user may program the device to begin monitoring at 6:00 am to remind a user to take an object on their way to work.  Similarly, it would have been obvious to one of ordinary skill in the art for the system to be capable of monitoring at a later time to bring the same object back from work.  Such a modification would not change the system’s ability to save power by entering the sleep mode when not needed, but would maintain the functionality of reminding the user of an object at different times of day.  See MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683